DETAIL ACTION
	Claims 1-30 are allowed in this Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Terminal Disclaimer
Terminal disclaimer filed on February 10, 2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Wesley A. Horner (Reg. # 71,378) on January 9, 2002.
The application has been amended as follows:
Claims 1, 6, 11, 16, 21 and 26 are amended.

AMENDMENTS TO THE CLAIM
1.	(Currently amended) A computer-implemented method comprising:
accessing, by a first cluster of a multi-site data intake and query system, a search configuration that defines at least a portion of how the first cluster retrieves or displays search results, the multi-site data intake and query system comprising the first cluster, a second cluster, and a shared storage location outside the first and second clusters, wherein the first cluster is an on-premises cluster and the second cluster is a cloud-based cluster;
synchronizing, by a first synchronization process that is not triggered by search processing, the search configuration from the first cluster to a shared storage location through a first firewall associated with the first cluster; and 
synchronizing, by a second synchronization process that is not triggered by search processing, the search configuration from the shared storage location to the second cluster through a second firewall associated with the second cluster, thereby updating the second cluster based on the search configuration. 
2.	(Previously Presented) The computer-implemented method of claim 1, wherein the search configuration comprises a lookup table configured to enrich data retrieved from a search query.
3.	(Previously Presented) The computer-implemented method of claim 1, wherein the search configuration comprises extraction rules defining fields of a schema for searching data.
4.	(Previously Presented) The computer-implemented method of claim 1, wherein the first and second synchronization processes cause the search configuration to be communicated from the first cluster to the second cluster through the shared storage location, and wherein the first and the second clusters are configured to disallow incoming connections.
5.	(Previously Presented) The computer-implemented method of claim 1, wherein the first and second synchronization processes cause the search configuration to be communicated from the first cluster to the second cluster without direct communication between the first and second clusters.
6.	(Currently amended) The computer-implemented method of claim 1, the cloud-based cluster residing in a hosted web service.
7.	(Previously Presented) The computer-implemented method of claim 1, wherein the shared storage location is accessible by a third cluster configured to access the search configuration from the shared storage location.
8.	(Previously Presented) The computer-implemented method of claim 1, wherein a first search head of the first cluster is configured to cause the synchronizing of the search configuration from the first cluster to the shared storage location.
9.	(Previously Presented) The computer-implemented method of claim 1, wherein the search configuration is configured as read-only.
10.	(Previously Presented) The computer-implemented method of claim 1, wherein the search configuration comprises at least one of saved searches, event types, transactions, tags, field extractions, field transforms, lookups, workflow actions, search commands, or views.
11.	(Currently amended) One or more non-transitory computer-readable media storing instructions thereon, the instructions, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
accessing, by a first cluster of a multi-site data intake and query system, a search configuration that defines at least a portion of how the first cluster retrieves or displays search results, the multi-site data intake and query system comprising the first cluster, a second cluster, and a shared storage location outside the first and second clusters, wherein the first cluster is an on-premises cluster and the second cluster is a cloud-based cluster;
synchronizing, by a first synchronization process that is not triggered by search processing, the search configuration from the first cluster to a shared storage location through a first firewall associated with the first cluster; and 
synchronizing, by a second synchronization process that is not triggered by search processing, the search configuration from the shared storage location to the second cluster through a second firewall associated with the second cluster, thereby updating the second cluster based on the search configuration. 
12.	(Previously Presented) The one or more non-transitory computer-readable media of claim 11, wherein the search configuration comprises a lookup table configured to enrich data retrieved from a search query.
13.	(Previously Presented) The one or more non-transitory computer-readable media of claim 11, wherein the search configuration comprises extraction rules defining fields of a schema for searching data. 
14.	(Previously Presented) The one or more non-transitory computer-readable media of claim 11, wherein the first and second synchronization processes are configured to cause the search configuration to be communicated from the first cluster to the second cluster through the shared storage location, and wherein the first and the second clusters are configured to disallow incoming connections.
15.	(Previously Presented) The one or more non-transitory computer-readable media of claim 11, wherein the first and second synchronization processes are configured to cause the search configuration to be communicated from the first cluster to the second cluster without direct communication between the first and second clusters.
16.	(Currently amended) The one or more non-transitory computer-readable media of claim 11, the cloud-based cluster residing in a hosted web service.
17.	(Previously Presented) The one or more non-transitory computer-readable media of claim 11, wherein the shared storage location is accessible by a third cluster configured to access the search configuration from the shared storage location.
18.	(Previously Presented) The one or more non-transitory computer-readable media of claim 11, wherein a first search head of the first cluster is configured to cause the synchronizing of the search configuration from the first cluster to the shared storage location.
19. 	(Previously Presented) The one or more non-transitory computer-readable media of claim 11, wherein the search configuration is configured as read-only.
20.	(Previously Presented) The one or more non-transitory computer-readable media of claim 11, wherein the search configuration comprises at least one of saved searches, event types, transactions, tags, field extractions, field transforms, lookups, workflow actions, search commands, or views. 
21.	(Currently amended) A computer-implemented system comprising:
one or more processors and memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
accessing, by a first cluster of a multi-site data intake and query system, a search configuration that defines at least a portion of how the first cluster retrieves or displays search results, the multi-site data intake and query system comprising the first cluster, a second cluster, and a shared storage location outside the first and second clusters, wherein the first cluster is an on-premises cluster and the second cluster is a cloud-based cluster;
synchronizing, by a first synchronization process that is not triggered by search processing, the search configuration from the first cluster to a shared storage location through a first firewall associated with the first cluster; and
synchronizing, by a second synchronization process that is not triggered by search processing, the search configuration from the shared storage location to the second cluster through a second firewall associated with the second cluster, thereby updating the second cluster based on the search configuration. 
22.	(Previously Presented) The computer-implemented system of claim 21, wherein the search configuration comprises a lookup table configured to enrich data retrieved from a search query.
23.	(Previously Presented) The computer-implemented system of claim 21, wherein the search configuration comprises extraction rules defining fields of a schema for searching data.
24. 	(Previously Presented) The computer-implemented system of claim 21, wherein the first and second synchronization processes are configured to cause the search configuration to be communicated from the first cluster to the second cluster through the shared storage location, and wherein the first and the second clusters are configured to disallow incoming connections.
25. 	(Previously Presented) The computer-implemented system of claim 21, wherein the first and second synchronization processes are configured to cause the search configuration to be communicated from the first cluster to the second cluster without direct communication between the first and second clusters.
26.	(Currently amended) The computer-implemented system of claim 21, the cloud-based cluster residing in a hosted web service. 
27. 	(Previously Presented) The computer-implemented system of claim 21, wherein the shared storage location is accessible by a third cluster configured to access the search configuration from the shared storage location.
28.	(Previously Presented) The computer-implemented system of claim 21, wherein a first search head of the first cluster is configured to cause the synchronizing of the search configuration from the first cluster to the shared storage location.
29.	(Previously Presented) The computer-implemented system of claim 21, wherein the search configuration is configured as read-only.
30.	(Previously Presented) The computer-implemented system of claim 21, wherein the search configuration comprises at least one of saved searches, event types, transactions, tags, field extractions, field transforms, lookups, workflow actions, search commands, or views.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The Examiner has considered applicant’s remarks/arguments (pages 6-11) dated December 01, 2021, regarding the features of claims 1, 11 and 21, the claimed features “accessing, by a first cluster of a multi-site data intake and query system, a search configuration that defines at least a portion of how the first cluster retrieves or displays 
The prior art, Thomas (US 2009/0241192) directed to invention improved capabilities are described for conserving computer resources by processing data through the use of a first virtual machine, causing the first virtual machine to share information about the processing of the data with a second virtual machine, and causing the second virtual machine to alter an activity as a result of the shared information, causing the host to share the information with a second virtual machine to alter an activity of the second virtual machine, causing the first virtual machine to share information about the action with a second virtual machine to alter a process of the second virtual machine, and the like.
The prior art, Lopez et al. (US 2014/0143854) directed to a method for balancing load among firewall security devices in a network is disclosed. Firewall security devices are arranged in multiple clusters. A switching device is configured with the firewall security devices by communicating control messages and heartbeat signals. Information regarding the configured firewall security devices is then included in a load balancing table. A load balancing function is configured for enabling the distribution of data traffic received by the switching device. A received data packet by the switching device is forwarded to one of the firewall security devices in a cluster based on the load balancing function, the load balancing table and the address contained in the data packet. 

The prior art, Protopovpov et al. (US 8,352,941) directed to cloud computing platforms and applications, and more specifically to methods and systems for providing scalable and secure high-level storage access for cloud computing platforms. 
The resulting of combining references would still fail to disclose the above limitations. After a further search and a thorough examination of the present application and in light of the prior arts made of record, claims are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/Tiffany Thuy Bui/
Examiner, Art Unit 2153




/KRIS E MACKES/Primary Examiner, Art Unit 2153